Citation Nr: 9915910	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for a right foot 
condition.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to a compensable disability rating for status 
post surgery, left thumb, with retained wire, on appeal from 
the initial grant of service connection, to include whether a 
separate disability evaluation is warranted for the post-
operative scar.

6.  Entitlement to a disability rating in excess of 10 
percent for chronic low back pain with degenerative disc 
disease at L4-5, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied the above 
claims.

In January 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

In March 1999, the veteran's representative submitted 
additional evidence to the Board.  This evidence was timely 
since the veteran was granted an additional 60 days from his 
personal hearing to submit evidence.  As the veteran has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).

The issue of entitlement to service connection for a left 
knee condition is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran does not currently have a heart murmur or any 
other cardiovascular disability, and his claim for service 
connection for this condition is not plausible.

2.  The veteran does not currently have epididymitis, and his 
claim for service connection is not plausible.

3.  The veteran's claims for service connection for a right 
foot disorder and for increased ratings for his lumbar spine 
and left thumb disorders are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

4.  The veteran was treated for a nonunion fracture of the 
right medial sesamoid bone during service, and the medical 
evidence establishes that he currently has pain due to 
sesamoiditis from that injury. 

5.  The veteran is right-handed dominant; therefore, his left 
thumb disorder is rated as impairment of the minor upper 
extremity.

6.  The veteran's residuals of the inservice left thumb 
surgery consist of subjective complaints of pain, limitation 
of motion of the metacarpophalangeal joint with forward 
flexion, and nerve damage to the ulnar digital nerve. 

7.  The medical evidence since February 1999 shows that the 
scar from the veteran's left thumb surgery is tender.

8.  Prior to October 1998, the veteran's chronic low back 
pain with degenerative disc disease at L4-5 was manifested by 
subjective complaints of pain and slight overall limitation 
of motion, resulting in a slight level of functional loss.

9.  Since October 28, 1998, the veteran's chronic low back 
pain with degenerative disc disease at L4-5 has been 
manifested by subjective complaints of pain, slight to 
moderate overall limitation of motion, pain on motion, 
intermittent findings of decreased strength and sensation in 
the left leg, and possible radiculopathy, resulting in a 
moderate level of functional loss.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a heart murmur, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented well-grounded claims for 
service connection for a right foot disorder and for 
increased ratings for his left thumb and back conditions, and 
VA has satisfied its statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The veteran incurred sesamoiditis of the right foot as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
and 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).

4.  The veteran has not presented a well-grounded claim for 
service connection for epididymitis, and there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for a disability rating of 10 percent, and 
no higher, for status post surgery, left thumb, with retained 
wire have been met since February 1, 1994.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5299-5224 (1998).

6.  The criteria for assignment of a separate 10 percent 
disability rating, and no higher, for a tender scar as a 
residual of the left thumb surgery are met from February 2, 
1999.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, and 4.118, Diagnostic Code 
7804 (1998).

7.  The criteria for a disability rating in excess of 10 
percent for chronic low back pain with degenerative disc 
disease at L4-5 were not met prior to October 1998.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).

8.  The criteria for a 20 percent evaluation, and no higher, 
for chronic low back pain with degenerative disc disease at 
L4-5 are met from October 28, 1998.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was diagnosed with a systolic 
ejection heart murmur.  He denied any history of rheumatic 
heart disease or rheumatic fever.  He had no cardiovascular-
type complaints.  An echocardiogram showed no valvular 
pathology.  It was indicated that there was no need for 
prophylaxis precautions and no need for cardiac limitations 
on exercise.  On Reports of Medical History completed in 
1990, 1992, and 1993, the veteran reported a history of a 
heart murmur.  The 1991 physical examination showed a heart 
murmur was heard in S1, with no change on inspiration or 
expiration.  The 1992 and 1993 examination reports failed to 
show the presence of a heart murmur, and clinical evaluation 
of his heart was normal.

In November 1987, the veteran complained of right foot pain, 
and the diagnosis was metatarsalgia.  In 1989, he again 
complained of pain in the right great toe and indicated that 
this was of 1-2 years' duration.  X-rays were negative.  In 
March 1990, he indicated that he had had no relief of his 
right first metatarsal pain with arch supports.  It was noted 
that x-rays showed a fracture of the right medial sesamoid 
bone.  A bone scan showed mild to moderate uptake over the 
medial sesamoid.  In October 1990, he continued to complain 
of right first metatarsal pain, and x-rays showed the 
fracture was still present.  The diagnosis was nonunion of 
medial sesamoid fracture, right.  In May 1992, he again 
complained of right first metatarsal pain, and the 
examination showed tenderness over the medial sesamoid.  The 
diagnosis was chronic medial sesamoiditis with nonunion of 
the medial sesamoid. 

From 1983 on, the veteran was treated on numerous occasions 
for complaints of left groin/testicle pain.  The initial 
diagnosis was possible cordalgia, and no genitourinary 
pathology was found.  A diagnosis of mild epididymitis was 
rendered in June 1991.  In 1992, the veteran reported a 
history of left epididymitis and indicated that he had had 
these symptoms on and off since 1987.  His symptoms mostly 
consisted of left testicular discomfort.  Diagnoses included 
left epididymitis.  A Report of Medical History dated in 
January 1992 indicated that he had recurrent epididymitis.

In May 1989, it was noted that the veteran had a history of 
injuring his left thumb one year earlier.  He had suffered an 
injury to the volar plate, which resulted in a chronic 
hyperextension deformity of the left thumb.  He underwent 
reconstructive surgery in 1990 with physical therapy 
thereafter.  He complained of intermittent left thumb pain 
after the surgery, and examination in 1992 showed decreased 
range of motion with flexion.  X-rays showed degenerative 
joint disease at the metacarpophalangeal joint with a 
retained wire from the surgery.  A Report of Medical History 
dated in January 1992 indicated that he had degenerative 
joint disease of the left thumb with a flexion deformity 
status post failed tendon transfer.

The veteran was treated several times during service for low 
back pain, and he reinjured his back lifting objects during 
service.  A bone scan in 1989 was normal, and electromyograph 
in 1992 was also normal.  He underwent physical therapy in 
1993 for chronic strain of the right paraspinal muscles of 
the thoracic and lumbar spines.  Magnetic resonance imaging 
(MRI) in 1993 showed defects of the lower thoracic and lumbar 
paraspinal muscles, and the examiner suspected that the 
veteran had an old, incomplete muscle tear/strain in that 
area.  Another examiner in 1993 indicated that there was a 
possible old fascial tear of these muscles.  A lumbar CT scan 
in 1993 was normal.  All inservice x-rays of the lumbosacral 
spine were normal. 

In May 1994, the veteran underwent a VA physical examination.  
He stated that he was diagnosed during service with a 
systolic ejection murmur.  This murmur had not been found on 
subsequent examinations.  Upon examination, no heart murmur 
was heard.  An echocardiogram was normal, with no evidence of 
any murmurs or valvular defects.  The examiner concluded that 
no heart condition was present.

The veteran complained of having right foot pain ever since 
an inservice fracture of the right hallux.  Examination 
showed full range of motion at the ankle, mid foot, and hind 
foot bilaterally.  There was no tenderness to palpation over 
the foot.  Circulation was good.  There was full range of 
motion of all toes.  X-rays were normal with no evidence of 
fracture.  Diagnoses included no fracture of right hallux. 

The veteran reported a problem with chronic prostatitis and 
pain in the suprapubic region.  Diagnoses included history of 
epididymitis; residual is chronic prostatitis.

The veteran complained of intermittent left thumb pain and 
impaired grip.  Upon examination, he had good grip and 
strength in the left hand.  He had a loss of approximately 5 
degrees of forward flexion of the left thumb at the 
metacarpophalangeal joint.  The distal interphalangeal joint 
of the thumb was normal and had normal range of motion.  
Sensation was intact.  There was no deformity of the thumb.  
The surgical scar was well healed.  X-rays showed evidence of 
the previous surgery with a wire-like foreign body overlying 
the left thumb.  Diagnoses included status post surgery to 
the left thumb with retained wire and five-degree loss of 
forward flexion of the thumb at the metacarpophalangeal 
joint.  It was noted that the veteran is right-hand dominant.

The veteran complained of low back pain, especially with 
lifting or prolonged standing or walking.  Upon examination, 
his gait was normal, and his posture was erect.  The muscle 
development of his back was normal.  There was no tenderness 
to palpation over the paraspinous muscles and no palpable 
muscle spasms.  He flexed the lumbar spine so that his hands 
touched his toes.  Backward extension, rotation, lateral 
flexion, and side bending were all normal and without pain.  
Straight leg raising was within normal limits.  There was no 
impairment of strength.  Reflexes were 2+.  X-rays showed 
mild degenerative disc disease at L4-5.  Diagnoses included 
degenerative disc disease at L4-5.

In the July 1994 rating decision on appeal, the veteran's 
claim for epididymitis was denied, and service connection for 
prostatitis was granted, citing the medical evidence showing 
that epididymitis was shown by history only, with the current 
diagnosis being prostatitis.  The veteran disagreed with the 
denial of service connection for epididymitis.  He did not 
disagree with the evaluation of the service-connected 
prostatitis, for which a 10 percent rating was assigned.

In May 1997, the veteran underwent an additional VA 
examination, primarily for his back condition.  He complained 
of difficulty bending and standing erect.  He had problems 
with morning stiffness, and it made no difference what type 
of surface he slept on.  He avoided heavy lifting and 
repetitive bending in order to keep his symptoms relatively 
quiet.  He denied any neurological symptoms involving the 
lower extremities.  He complained of episodic difficulty with 
recurrent epididymitis and pain in the left testicle.  

Upon examination, there was some fullness of the veteran's 
paravertebral lumbar muscles.  The muscles appeared to be 
firm on the left side.  There was no evidence of scoliosis or 
a structural abnormality.  Range of motion was forward 
flexion to 95 degrees, backward extension to 20 degrees, and 
left and right lateral flexion to 20 degrees.  He complained 
of pain with backward extension.  Deep tendon reflexes, 
straight leg raising, and motor tests involving the lower 
extremities showed no abnormalities.  There was some 
tightness of the hamstrings bilaterally.  X-rays showed mild 
loss of disc space height between L4 and L5.  There were no 
other significant abnormalities.  The diagnosis was 
persistent chronic low back pain status post a lifting 
injury.  There was no evidence to support discogenic pain at 
that time.  He did not have radicular symptoms.  The examiner 
suspected that there were some segmental problems, especially 
at L4-5, due to degenerative changes.

In January 1999, the veteran had a personal hearing.  With 
respect to his heart murmur, he testified that this condition 
was diagnosed during service during routine tests.  He did 
not take any heart medication or receive any physical 
profiles due to the heart murmur.  He stated that sometimes 
his heart fluttered a few times during service, and he had 
occasionally had chest pain since service that was harsh, 
like an indigestion-type pain.  He stated that he had not 
been diagnosed or treated for a heart murmur or a heart 
condition since service.

With respect to his right foot condition, the veteran 
testified that he had right foot pain during service with 
walking, especially on concrete, or with running.  He stated 
that these symptoms continued, and he was placed on a 
physical profile from 1990 until his separation from service.  
During service, he had used inserts in his shoes and received 
steroid injections.  He stated that he had continued to have 
problems with his right foot since service, including pain 
with standing or walking, a little numbness, and tender 
muscles.  The pain was located under the big toe of the right 
foot, and he stated that this was the same type of pain that 
he had during service.  He had not been treated for this 
condition since service.

With respect to his epididymitis, the veteran testified that 
he was treated for this condition during service, and the 
symptoms included swelling and pain in the left testicle.  He 
stated that this had occurred several times during service.  
Since service, he had been treated at the VA Medical Center 
in Richmond, Virginia, several times for flare-ups of 
epididymitis.  He stated that the VA examiner in 1994 had not 
examined the veteran's testicles.

With respect to his left thumb condition, the veteran 
testified that he had limitation of motion, difficulty 
holding objects, pain, and stiffness.  The pain worsened with 
cold weather.  The pain was intermittent, but occurred five 
days out of the week.  He rated the pain in his thumb as 
seven on a scale of one to ten.  Sometimes moving the thumb 
caused pain.  If he used a broom constantly at work, he would 
have to shake out the hand if he had a cramp. 

With respect to his back condition, the veteran testified 
that he always had pain in his back, especially on the left 
side.  The pain went to the groin area and left testicle.  He 
occasionally had pain and numbness of the left leg.  The pain 
worsened with physical activity such as bending and range of 
motion exercises.  He often had muscle spasms.  He had 
recently undergone physical therapy and was taking muscle 
relaxers.  He sometimes wore a back brace at work.  He was 
employed as a custodian.  His back bothered him at work when 
he had to do a lot of bending or standing.  He had previously 
worked in a correctional facility for one year, but he left 
that job because it was too much stress for his back.  He had 
not missed any time from work because of his back.  All his 
post-service treatment had been at the VA Medical Center in 
Richmond. 

In March 1999, the veteran submitted additional evidence to 
the Board.  He submitted his VA treatment records covering 
the period July 1994 to January 1999.  In July 1994, he was 
treated for epididymitis.  In August 1994, he continued to 
complain of pain and tingling in the testicle, and it was 
indicated that he had epididymitis that probably had not been 
treated for a sufficient period of time.  In June 1995, it 
was noted that he had a history of epididymitis, but was 
currently asymptomatic.  In August 1997, it was noted that he 
had a history of epididymitis, but was currently without 
pain.  In October 1997, he reported a ten-year history of 
chronic epididymitis and complained of a tingling sensation 
in his penis.  The examination showed no tenderness or 
swelling of the epididymis.  In November 1997, he complained 
of testicular pain, and examination showed slight tenderness 
of the left epididymis.  Diagnoses included UTI (urinary 
tract infection)/questionable epididymitis.

In October 1998, the veteran complained of back pain that had 
worsened over the past two years and was associated with 
radiating pain down the lateral side of the left leg and 
increased difficulties with urination.  Examination showed 
mild decreased strength in the left leg with decreased 
sensation to pinprick along the lateral thigh and first 
webspace of the left leg.  He was referred to orthopedics.  
In November 1998, he was referred to back school for 
mechanical low back pain.  In November 1998, he was 
instructed in back strengthening exercises and proper body 
mechanics.  In December 1998, he underwent physical therapy.  
He stated that the prescribed exercises did not help his back 
condition.  It was noted that he had functional range and 
strength, with asymmetrical thoracic-lumbar paraspinals with 
the right side much more pronounced than the left.  He had 
tenderness to palpation of the right paraspinals.  Later in 
December 1998, he complained of low back pain.  He indicated 
that orthopedics and physical therapy had evaluated him the 
prior month, but he felt the evaluations were unsatisfactory.  
He also wanted x-rays taken of his left hand in order to 
rule-out arthritis.  Examination showed no problems with his 
left thumb, and it was noted that x-rays of the left hand 
were essentially negative.  Diagnoses included chronic back 
pain.  He was provided muscle relaxers and told to wear a 
back support. 

An orthopedic medical record dated in January 1999 indicated 
that the veteran was being followed for low back pain.  The 
pain was in the left lower back with radiation to the left 
groin and down the medial thigh.  He denied any sciatic 
symptoms.  He also complained of right-sided muscle spasms in 
the back.  The examination showed full range of motion of the 
back with minimal pain.  There was tenderness in the right 
lower back and left trapezius.  Straight leg raising was 
negative.  The motor examination showed no abnormalities.  
The assessment was that the veteran had failed physical 
therapy with no real change in his pain.

The veteran also submitted the report of an initial 
evaluation conducted by R. Russell Lewis Jr., MS, PT, in 
March 1999.  The veteran complained of chronic low back pain, 
right greater than left, with numbness along the inner left 
thigh and testicle.  He also complained of back spasms.  He 
rated his pain as a seven on a scale of one to ten, and 
indicated that it was constant.  He was only able to sleep 4-
5 hours due to pain.  No gross deficits of the lumbar spine 
were noted.  Ranges of motion were not given in degrees but 
were shown to be reduced, and pain was indicated in all 
ranges.  Reflexes were 2+ bilaterally in the lower 
extremities.  Muscle testing was 3+/5 at the right hip 
secondary to pain and 4+/5 at the right knee.  The remaining 
tests were 5/5.  There was increased turgor of the lower 
thoracic and upper lumbar right paraspinals.  There was 
tenderness to palpation of the right lumbar/thoracic 
paraspinals.  It was indicated that he had limited 
rehabilitation potential due to his history of chronic low 
back pain and frequent courses of physical therapy in the 
past.

The veteran submitted a report of a magnetic resonance 
imagery (MRI) of the lumbar spine conducted in February 1999.  
The MRI showed degeneration of L4-5 with posterior annular 
bulging and a small focal posterior central disc protrusion, 
producing mild spinal stenosis.  There was also mild 
hypertrophic facet arthropathy at L4-5.  No intradural, 
intramedullary, or paraspinous soft tissue mass was seen. 

The veteran submitted a report of an initial office visit 
completed by David Miller, M.D., in February 1999.  The 
veteran complained of a ten-year history of chronic left 
testicle pain.  He described the pain as constant and 
radiating from the left flank down around to the perineal 
area, including the left testicle, and down his left thigh.  
He denied any numbness, paresthesias, or spasticity.  He 
stated that every four months or so he experienced urethral 
tingling without discharge.  He reported past diagnoses of 
epididymo-orchitis and chronic prostatitis, with antibiotic 
treatment.  He denied any alleviating or precipitating 
factors regarding the testicular pain.  Examination showed 
some tenderness over the lumbar spine.  There was minimal 
tenderness of the head of the left epididymis.  There was no 
induration or significant thickening of the epididymis, which 
would signify previous infections.  The cord was palpably 
normal.  Dr. Miller concluded that the veteran's 
symptomatology was consistent with radiated pain from his 
lower back to the left groin, left testicle, and left leg.  
This seemed to be a chronic condition that had been going on 
for ten years.  The veteran also, by history, had apparent 
flare-ups of epididymo-orchitis.  The current examination did 
not show epididymitis since there was no tenderness and the 
urine culture was negative.

The veteran also submitted an evaluation report from William 
Brickhouse, M.D., dated in February 1999.  The veteran sought 
evaluation for several orthopedic problems.  With respect to 
his back condition, he complained of intermittent numbness of 
the left leg, difficulty with prolonged standing or walking, 
difficulty lifting, morning stiffness, and pain that affected 
his ability to sleep.  Despite various medications and 
treatment, his back symptoms had not improved and had become 
rather persistent and bothersome.  He stated that he had 
swelling in the right lower lumbar region associated with a 
great deal of tightness.  When he coughed or sneezed or 
turned the wrong way, the swelling occurred and caused 
increased pain.  With respect to his left thumb, the veteran 
complained of pain localized at the ulnar aspect of the thumb 
with significant tenderness along the surgical scar.  He also 
had a sensation of shooting pain when the thumb was tapped or 
touched inappropriately, as well as numbness along the ulnar 
aspect of the thumb.  He complained of weather-related aching 
and stated that the thumb always felt sore.  With respect to 
his right foot, the veteran reported his history of an 
inservice fracture of the sesamoid.  He stated that he had 
chronic pain that had not resolved.  He used orthotics, which 
helped from time to time.  He had increased pain along the 
plantar surface of the right great toe when he wore soft 
shoes.  

Examination of the veteran's back showed that he was well 
muscled with no palpable defects involving the right lumbar 
area.  Dr. Brickhouse was unable to detect any bulging when 
the veteran coughed and sneezed.  There was some slight 
fullness of the right paravertebral lumbar muscles.  Range of 
motion was forward flexion to 70 degrees, backward extension 
to 20 degrees, and right and left lateral flexion to 30 
degrees.  He complained of pain with flexion.  Straight leg 
raising was negative.  Examination of the right foot showed 
tenderness on the plantar surface of the right metatarsal 
phalangeal joint.  Otherwise, the great toe had full range of 
motion, and there was no bunion or significant deformity of 
the foot.  Examination of the right [sic] hand showed a well-
healed surgical scar on the ulnar aspect of the thumb and 
carpal phalangeal joint.  The scar was tender to the touch.  
Sensation was diminished along the ulnar aspect of the thumb.  
There was a negative Tinel's sign.  Extension and abduction 
was normal, but flexion and adduction was from zero to 30 
degrees.  He had full range of motion of the interphalangeal 
joint.  The neurological examination showed deep tendon 
reflexes were 2+ throughout and symmetrical bilaterally.  
There were no motor deficits of the lower extremities. 

The veteran brought with him x-rays of his thumb, which 
showed a wire extending from the head of the metacarpus.  The 
thumb metacarpal phalangeal joint articular surface was well 
preserved.  Recent lumbar spine x-rays showed mild loss of 
disc space at L4-5 and L5-S1, with no other significant 
abnormalities.  X-rays of the right foot did not show 
nonunion of the sesamoid.  

Dr. Brickhouse concluded that the veteran was status post 
repair of ulna collateral ligament for a gamekeepers thumb 
and has some nerve damage to the ulna digital nerve.  He also 
had lost range of motion of the metacarpal phalangeal joint 
secondary to the injury and surgery.  The lumbar spine 
examination was consistent with mechanical low back pain; 
however, the veteran's symptoms of intermittent paresthesias 
down the left leg raised the possibility of a radiculopathy 
down the left leg.  There were no findings compatible with a 
muscle hernia in the lumbar spine region.  The veteran had 
chronic pain involving the metatarsal area of the right foot 
due to sesamoiditis and/or non-union of a sesamoid fracture.  
It appeared to be relatively well controlled with the 
modalities as described; however, he had worse symptoms when 
the foot was not padded.  


II. Legal Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

1.  Heart murmur

With respect to this claim, the veteran has failed to satisfy 
the first element of a well-grounded claim for service 
connection.  The medical evidence does not show that he 
currently has a heart murmur or any other heart disorder.  He 
underwent a VA examination in 1994, and no heart murmur or 
heart condition was identified.  The veteran testified that 
he has not received medical treatment for this condition 
since his separation from service.

The veteran's service medical records show diagnosis of a 
heart murmur.  However, the veteran is not entitled to 
compensation simply because he incurred a disease or injury 
during service.  There must be proof that he currently has 
residuals from that disease or injury.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Accordingly, the Board finds the veteran has not submitted a 
well-grounded claim for service connection for a heart 
murmur. 

The Board is cognizant of the fact that the veteran maintains 
that he has a heart murmur as a result of his military 
service.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran has at no time indicated that 
a medical professional has told him that he currently has a 
heart murmur. 

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that this claim 
is plausible, that is, he has failed to present medical 
evidence that he currently has a heart murmur or heart 
condition, the claim for service connection must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78. 

2.  Right foot

a. Well-grounded claim

The veteran's claim for service connection is plausible.  He 
currently has a diagnosis of chronic right foot pain due to 
sesamoiditis or residuals of non-union sesamoid fracture.  
The veteran's service medical records clearly showed that he 
incurred a nonunion fracture of the right sesamoid during 
service, and he consistently complained of right first 
metatarsal pain.  Dr. Brickhouse based the diagnosis of 
chronic right foot pain due to sesamoiditis or residuals of 
non-union sesamoid fracture on the veteran's reported 
history, which was consistent with his service medical 
records.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate VA 
examinations, and a personal hearing was held in accordance 
with his request.  It appears that all the veteran's post-
service treatment records have been obtained.  During his 
hearing, the veteran testified that he had received treatment 
at the VA Medical Center in Richmond since his separation 
from service.  He has submitted VA records dating from 1994 
to 1999, and these records included a request from the 
veteran for all VA medical records from 1994 to the present.  
Therefore, it is reasonable to conclude that his complete VA 
treatment records have been obtained.  The veteran also 
testified that he underwent employment examinations for the 
Virginia State Department of Corrections and the United 
States Postal Service.  He was advised of his responsibility 
to obtain and submit these records and was provided an 
opportunity to do so after his personal hearing.  Although he 
submitted several other medical records in March 1999, he did 
not submit any employment examinations.  However, VA 
satisfied its duty to assist the veteran in the development 
of this claim by advising him to obtain the records and 
providing him an opportunity to do so.  Sufficient evidence 
is of record to fairly decide the veteran's claim.  
Therefore, no further assistance to the veteran is required.

b.  Application of the law to the facts

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
As noted above, the veteran's service medical records 
document incurrence of a nonunion right sesamoid fracture and 
several complaints of right first metatarsal pain over 
approximately a seven-year period.  Just before his 
separation from service, a diagnosis of chronic sesamoiditis 
was rendered, which is the same condition the veteran 
currently has.  There is no medical evidence of record 
indicating that the veteran's right foot symptoms are due to 
a post-service injury. 

The veteran's statements are credible.  The RO denied this 
claim finding that the veteran had no residuals from the 
inservice fracture.  However, the current medical evidence 
shows diagnosis of the same condition for which the veteran 
was treated during service, that of sesamoiditis.  He has 
provided testimony that he has continued to experience the 
same right foot symptoms as he did during service; therefore, 
he has provided continuity of symptomatology evidence.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred sesamoiditis 
of the right foot during his military service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1998).

3.  Epididymitis

The veteran does not have a diagnosis of epididymitis.  
Although his service medical records do contain notations of 
treatment for symptomatology attributed, at times, to 
epididymitis, he has no current diagnosis of that condition.  
Significantly, the veteran's treatment records since service 
have shown only one instance of treatment and follow-up for a 
condition diagnosed as epididymitis/prostatitis, and that was 
in July and August 1994.  Since then, the veteran has not had 
a diagnosis of other than "history of" epididymitis.  Other 
factors are also significant to the finding of no current 
diagnosis.  In May 1994, the VA examiner indicated that the 
residual of epididymitis experienced by the veteran in 
service was chronic prostatitis, and service connection was 
thereafter established for the prostatitis, with a 10 percent 
disability evaluation assigned.  Furthermore, in the 
veteran's recent private treatment records, Dr. Miller 
associated the veteran's complaints of pain in the left 
groin, left testicle, and left lower extremity with the 
veteran's back condition, as the veteran complained of 
constant testicular pain but had no epididymitis on 
examination, and no induration or significant thickening of 
the epididymis which would signify previous infections.  

Accordingly, as the veteran has no current diagnosis of 
epididymitis, and as service connection has been established 
for prostatitis, and as his testicular pain has been 
associated with his service-connected back disorder, the 
Board finds that the veteran's claim of entitlement to 
service connection for epididymitis is not plausible.  There 
is no duty to assist in the absence of a well-grounded claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).   



B.  Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his left thumb and back conditions.  Therefore, 
his claims continue to be well grounded.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

For the same reasons as discussed above, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Sufficient 
evidence is of record to properly rate the veteran's service-
connected disabilities.  

After the veteran disagreed with the original disability 
ratings assigned for his left thumb and back conditions, the 
RO issued a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that essentially addressed the 
issues as entitlement to compensable or increased 
evaluations.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issues on appeal.  The veteran was 
not prejudiced by this error in the circumstances of this 
case.  The December 1994 SOC indicated that all the evidence 
of record at the time of the July 1994 rating decision (i.e., 
service medical records and VA examination report from May 
1994) was considered in assigning the original disability 
ratings for the veteran's left thumb and back disorders.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  Moreover, a subsequent rating 
decision of March 1998 increased the disability rating for 
the veteran's back condition effective date of claim, thereby 
effectively considering whether he was entitled to a higher 
disability rating at any time since he had filed the claim 
for service connection. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claims.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, it would be pointless to remand 
the veteran's claims in order to instruct the RO to issue a 
SSOC that correctly identified the issues on appeal.  Any 
error in the RO's phrasing of the issues on appeal in the SOC 
and SSOC was not prejudicial to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The RO also did not specifically consider staged ratings.  
Before the Board may execute a staged rating of the veteran's 
service-connected disabilities, it must be determined that 
there is no prejudice to him in the Board doing so.  See 
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As indicated 
above, the RO addressed, at each stage since the appeal from 
the original ratings, the appropriate disability evaluations 
to be applied based on the medical evidence.  As the 
regulations and rating criteria to be applied are the same, 
and as the Board decision herein is favorable to the veteran, 
there is no prejudice to him in considering the issue as one 
of entitlement to a higher rating on appeal from the initial 
grant of service connection.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluations for the veteran's 
service-connected disabilities.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

1.  Left thumb

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5224 at zero percent.  The veteran's 
service-connected left thumb disorder, that of residuals of 
the inservice surgery, does not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted disease, 
it must be rated under an analogous diagnostic code.  
38 C.F.R. § 4.20 (1998).  The diagnostic code is "built-up" 
by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, a number is assigned for 
the residual condition of an injury on the basis of which the 
rating is determined.  Therefore, his service-connected left 
thumb condition is rated according to the residual condition 
of ankylosis of the thumb under Diagnostic Code 5224.  

Favorable ankylosis of the thumb warrants a 10 percent 
disability rating for either the minor or major extremity, 
and unfavorable ankylosis of the thumb warrants a 20 percent 
disability rating for either the minor or major extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).  In order to 
classify the severity of ankylosis and limitation of motion 
of the veteran's left thumb, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis 
(1998).  If the veteran is able to do so, the rating will be 
for favorable ankylosis, otherwise unfavorable.

There is no medical evidence indicating that the veteran has 
ankylosis of the left thumb.  The Court has defined ankylosis 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Examinations have consistently shown that the 
veteran has limited range of motion of the left thumb with 
forward flexion; he does not, however, have ankylosis of the 
left thumb.  He has only lost five degrees of forward flexion 
of the left thumb; therefore, he is able to move his thumb to 
within two inches of the median transverse fold of the palm.  
Without ankylosis of the left thumb, the criteria for a 
compensable evaluation under Diagnostic Code 5224 are not 
met.

However, it is the intention of the disability ratings to 
compensate for functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  
38 C.F.R. §§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

Although there is no objective evidence showing any 
functional deficits resulting from the veteran's left thumb 
disorder, the Board concludes that the criteria for a 10 
percent disability rating are met.  It is also the intention 
of the rating schedule to recognize actually painful joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  
The minimum compensable rating for a thumb is 10 percent.  
The veteran has consistently complained of left thumb pain 
since the inservice surgery.  Although the rating schedule 
does not require a separate rating for pain, the veteran's 
pain must be considered in evaluating his service-connected 
disorder.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
veteran's complaints are plausible in light of the fact that 
he has a retained wire from the surgery.  Since he also has 
some limitation of motion of the left thumb with forward 
flexion, it is reasonable to assign him a 10 percent 
disability rating.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  As discussed above, his left 
thumb is not ankylosed, and his limitation of motion with 
forward flexion is minimal.  The veteran's primary complaint 
is pain, especially with use of his left thumb, and that is 
now being compensated for in accordance with 38 C.F.R. 
§ 4.59.  Contrary to his contentions, examinations have shown 
no impairment in grip strength.  He does not seek outpatient 
treatment for his left thumb disorder, and he has not missed 
time from work due to this condition.  In light of the 
minimal objective findings, the Board finds that the 10 
percent disability rating granted in this decision will 
adequately compensate the veteran for any increased pain and 
functional loss he may experience when using his left thumb.  

Accordingly, the Board finds that the evidence supports 
assignment of a 10 percent disability rating for the 
veteran's left thumb disorder under Diagnostic Code 5224.  
Since the veteran's complaints of thumb pain and the 
objective findings of limitation of motion have been present 
since his separation from service, the 10 percent disability 
rating is assigned effective February 1, 1994.

The veteran's residuals of the left thumb surgery also 
include damage to the ulna digital nerve and a tender scar.  
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury, which should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a disability rating for the nerve damage and/or 
scar as residuals of the service-connected left thumb surgery 
has not been considered by the RO.  If there were additional 
disability attributable to these residuals, the veteran would 
be entitled to a separate disability rating.  The veteran is 
seeking an increased rating for his service-connected 
residuals of the left thumb surgery, and the nerve damage and 
scar are manifestations of that disability.  Therefore, the 
Board finds that the issue of the evaluation to be assigned 
the nerve damage and scar is reasonably raised in the records 
and is inextricably intertwined with the issue of the 
increased rating before the Board.  Accordingly, 
consideration will be given to whether separate evaluations 
for the nerve damage and scar should be assigned under 
applicable diagnostic codes.  See Esteban, 6 Vet. App. at 
261-262; 38 C.F.R. § 4.14 (1998).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1998).  Disability ratings for 
diseases of the peripheral nerves are based on relative loss 
of function of the involved extremity with attention to the 
site and character of the injury, the relative impairment of 
motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120 (1998).

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 50 percent disabling in the minor 
upper extremity.  Severe incomplete paralysis in the minor 
upper extremity is rated as 30 percent disabling; moderate 
incomplete paralysis in the minor upper extremity is rated as 
20 percent disabling; and mild incomplete paralysis in the 
minor upper extremity is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

If the symptomatology attributable to nerve impairment could 
be considered a separate and distinct residual of the 
inservice thumb surgery than the joint-related symptomatology 
such as limitation of motion and painful motion, the veteran 
could receive a separate disability rating for such symptoms 
without violating the provisions of 38 C.F.R. § 4.14.  
However, the veteran has not met the criteria for a minimum 
disability rating under Diagnostic Code 8516, which is mild 
incomplete paralysis of the ulnar nerve.  The disability does 
not meet the criteria for classifying it as mild.  The only 
impairment due to damage to the ulnar digital nerve is some 
decreased sensation.  The veteran does not have any of the 
symptoms described above indicative of paralysis of the ulnar 
nerve.  He does not have any deformities, atrophy, weakness, 
or inability to adduct the thumb.  Accordingly, this 
diagnostic code does not provide the basis for an increased 
rating. 

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  Diagnostic Code 7800 provides 
a 10 percent disability rating for disfiguring scars of the 
head, face, or neck.  Diagnostic Codes 7801 and 7802 provide 
evaluations for scars resulting from burns.  Under Diagnostic 
Code 7803, a 10 percent disability rating will be assigned 
for superficial scars that are poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent 
disability rating will be assigned for superficial scars that 
are tender and painful on objective demonstration.  Under 
Diagnostic Code 7805, a compensable disability rating for 
other scars is based on limitation of function of the 
affected part.

A separate disability rating is not warranted under 
Diagnostic Codes 7800, 7801, or 7802, because the veteran's 
scar is located on the thumb and is not the result of burns.  
A separate disability rating is not warranted under 
Diagnostic Code 7803 because there is no evidence showing 
ulceration of the scar.

A separate disability rating cannot be assigned under 
Diagnostic Code 7805 based on limitation of function of the 
veteran's left thumb.  The 10 percent disability rating 
granted in this decision under Diagnostic Code 5224 is based 
on limitation of function, including limitation of motion and 
painful motion.  

According to the medical evidence from Dr. Brickhouse, the 
veteran complained of significant tenderness along the 
surgical scar, and examination showed the scar on his thumb 
was tender to touch.  The manifestations attributable to the 
scar (i.e., tenderness), although arising from the service-
connected left thumb surgery, are separate and distinct from 
the joint-related symptomatology for which the veteran is 
being compensated under Diagnostic Code 5224.  The evidence 
supports the assignment of a separate 10 percent disability 
evaluation under Diagnostic Code 7804 for the superficial 
scar from the service-connected left thumb surgery, as it is 
tender on objective demonstration.  Accordingly, a separate 
10 percent rating will be granted, to be combined with the 
rating under Diagnostic Code 5224.  See 38 C.F.R. § 4.25 
(1998).  The 10 percent disability rating for the veteran's 
left thumb scar is effective from February 2, 1999, the date 
as of which the medical evidence shows complaints and 
findings of a tender scar.  None of the medical evidence 
prior to that date showed objective findings of a tender 
scar, and the veteran had not previously raised any such 
complaint.

2.  Back

The veteran is currently evaluated as 10 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  The current disability rating requires 
lumbosacral strain with characteristic pain on motion.  Under 
Diagnostic Code 5295, a 20 percent disability rating requires 
lumbosacral strain with muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

There are other diagnostic codes potentially applicable to 
the veteran's service-connected back condition.  Diagnostic 
Code 5292 provides a 40 percent disability rating for severe 
limitation of motion of the lumbar spine, a 20 percent 
disability rating for moderate limitation of motion of the 
lumbar spine, and a 10 percent disability rating for slight 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5289 for ankylosis of the lumbar spine, a 40 percent 
disability rating is warranted for favorable ankylosis, and a 
50 percent disability rating is warranted for unfavorable 
ankylosis.  

The medical evidence does not show diagnosis of 
intervertebral disc syndrome, but the veteran does have a 
diagnosis of degenerative disk disease.  He has also 
complained of pain radiating down the left leg, and the 
medical evidence from Dr. Brickhouse indicated the 
possibility of radiculopathy.  Under Diagnostic Code 5293 for 
intervertebral disc syndrome, a 10 percent disability rating 
is provided for mild intervertebral disc syndrome, a 20 
percent disability rating is provided for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent disability rating is provided for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability rating is 
warranted where there are symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

a.  Rating from February 1994 to October 1998

The RO originally granted a zero percent evaluation for this 
condition.  The medical evidence of record in 1994 (the VA 
examination) showed no objective findings regarding the 
veteran's back condition.  There were no muscle spasms, 
spinal abnormalities, tenderness, or limitation of motion.  A 
10 percent disability rating was assigned in a March 1998 
rating decision and was effective as of February 1, 1994.  
When the RO granted the veteran a 10 percent evaluation, the 
evidence from the 1997 VA examination showed complaints of 
pain and numbness, fullness of the paravertebral lumbar 
muscles, and loss of disc space height between L4 and L5.  
During the 1997 VA examination, range of motion for the 
veteran's lumbar spine was forward flexion to 95 degrees, 
extension to 20 degrees, and lateral flexion to 20 degrees 
bilaterally.  These findings represented no more than slight 
limitation of motion of the lumbar spine overall.  The 
veteran did complain of pain with motion of the lumbar spine. 

The veteran's initial examination in 1994 showed minimal 
complaints of back pain with no objective findings.  The 
evidence from 1997 clearly showed increased disability.  This 
evidence did not, however, show that the criteria for a 
disability rating higher than 10 percent had been met.  The 
veteran's limitation of lumbar spine motion during the 1997 
examination was no more than slight overall.  The veteran's 
lumbar spine is not immobile, and a diagnosis of ankylosis 
had not been rendered.  The medical evidence did not show any 
significantly abnormal neurological findings.  There was no 
impairment of sensation, muscle atrophy, or motor loss.  
There was no medical evidence showing muscle spasms, 
structural abnormalities of the lumbar spine, positive 
Goldthwaite's sign, abnormal mobility of the lumbar spine on 
forced motion, or loss of lateral spine motion.  Accordingly, 
the preponderance of the evidence is against a higher 
evaluation than the 10 percent rating assigned by the RO.

Considerations of functional loss and painful motion also do 
not warrant assignment of a disability rating higher than 10 
percent.  The 10 percent disability rating adequately 
compensated the veteran for his limitation of motion and 
functional loss.  First, as indicated above, limitation of 
motion of the lumbar spine is of a slight level overall.  
Second, there is a lack of objective medical evidence 
supporting any contention that the veteran suffered any 
additional functional loss and/or limitation of motion.  
Despite the veteran's complaints of increased back pain with 
certain activities, his actual functional impairment due to 
his lumbar spine disorder was not substantial.  The medical 
evidence did not show impairment of motor strength or 
decreased reflexes.  The veteran's gait was not impaired.  
There was no evidence of postural abnormalities or fixed 
deformities.  He had not undergone physical therapy in many 
years, and he had not received routine outpatient treatment 
since his separation from service.  In this case, the 10 
percent disability rating for, at most, slight impairment of 
the lumbar spine adequately compensated the veteran for his 
pain with functional loss and for any increased level of 
functional loss and pain that he may have experienced during 
flare-ups.  The objective medical evidence did not create a 
reasonable doubt regarding the level of his back disability.

b.  Rating from October 1998

As of October 28, 1998, it is clear that the veteran 
experienced an increase in disability.  As of that date, he 
began complaining of worsening back pain, which included pain 
radiating down the left leg, and he complained of increasing 
pain with physical activity and certain movements.  From 
October 1998 through February 1999, he consistently sought 
treatment for his back.  This was the first outpatient 
treatment sought since his separation from service in 1994.

The medical evidence from October 1998 showed mild decreased 
strength in the left leg with decreased sensation to pinprick 
along the lateral thigh.  The veteran "failed" physical 
therapy in late 1998.  In 1999, range of motion for the 
lumbar spine was forward flexion to 70 degrees, backward 
extension to 20 degrees, and right and left lateral flexion 
to 30 degrees.  Therefore, his ability to flex his lumbar 
spine had decreased slightly between the VA examination in 
1997 and the examination by Dr. Brickhouse in 1999, while 
extension remained the same and lateral flexion improved 
slightly.

The Board finds that the evidence from October 1998 clearly 
shows that the veteran's back condition became significantly 
symptomatic.  Based on considerations of functional loss and 
pain on motion, the evidence shows that the veteran's lumbar 
spine disability is productive of disability warranting 
assignment of a 20 percent evaluation, and no higher.  
Examining the medical history of his lumbar spine condition, 
there has clearly been worsening of his disability since his 
separation from service in 1994 in terms of increased 
limitation of motion and the severity of his complaints.  The 
range of motion findings indicated above show gradual 
decrease in range of motion for the lumbar spine over the 
last five years.  He recently underwent physical therapy with 
no relief of his symptoms.  Dr. Brickhouse indicated that 
there is a possibility that the veteran is experiencing 
radiculopathy.  The veteran has reported increasing 
difficulty in his ability to complete his job duties as a 
custodian.  His statements in this regard are credible in 
light of the objective medical findings of record and 
indicate that he experiences additional functional loss with 
use of the lumbar spine.

Since October 1998, the veteran's lumbar spine disorder has 
clearly been disabling to him.  The balance of the evidence 
shows that the degree of impairment resulting from the 
service-connected lumbar spine disorder more nearly 
approximates the impairment that would result if he had 
either (a) muscle spasms on extreme forward bending and loss 
of lateral spine motion under Diagnostic Code 5295, or (b) 
moderate limitation of lumbar spine motion under Diagnostic 
Code 5290 (1998).  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his favor 
and concludes that criteria for a 20 percent disability 
rating for his back condition have been met from October 28, 
1998.  

The Board considered assigning the veteran a higher 
disability rating under the pertinent diagnostic codes 
discussed above.  However, the medical evidence does not show 
that the veteran has ankylosis of the lumbar spine, as 
opposed to limitation of motion, any significantly abnormal 
neurological findings, muscle atrophy, motor loss, structural 
abnormalities of the lumbar spine, positive Goldthwaite's 
sign, abnormal mobility of the lumbar spine on forced motion, 
or loss of lateral spine motion.  The 20 percent disability 
rating has been granted based on considerations of functional 
loss and painful motion.  His limitation of lumbar spine 
motion and level of functional loss do not approximate the 
level of disability that would result from the criteria 
described above for a disability rating higher than 20 
percent. 


ORDER

Entitlement to service connection for a heart murmur is 
denied.

Entitlement to service connection for sesamoiditis of the 
right foot is granted.

Entitlement to service connection for epididymitis is denied.

Entitlement to a 10 percent evaluation for status post 
surgery, left thumb, with retained wire, is granted from 
February 1, 1994, subject to the applicable regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for the surgical scar, 
left thumb, is granted from February 2, 1999, subject to the 
applicable regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation greater than 10 percent for 
chronic low back pain with degenerative disc disease at L4-5, 
prior to October 1998, is denied.

Entitlement to a 20 percent evaluation for chronic low back 
pain with degenerative disc disease at L4-5, is granted from 
October 28, 1998, subject to the applicable regulations 
governing the payment of monetary benefits.


REMAND

Additional evidentiary development is needed on the veteran's 
left knee claim prior to appellate disposition.

The veteran testified that he did not recall incurring a 
specific knee injury during service, but felt that this 
condition was caused by general wear and tear.  He had bumped 
the knee a few times during service and had sharp pain and 
popping or cracking in the knee.  He stated that since 
service he had had problems with popping, and the kneecap was 
tender.  

The veteran's service medical records showed complaints of 
left knee pain and positive findings of crepitus.  No 
diagnosis of a chronic knee disorder was rendered during 
service.  The VA examination in 1994 showed no left knee 
disorder.  Medical evidence from 1999 showed diagnosis of 
patellofemoral syndrome or chondromalacia patellae, which was 
noted to be a chronic condition.  

Considering the inservice complaints of left knee pain, as 
well as the subsequent evidence showing continuity of 
symptomatology and the presence of a current knee disorder, 
it is appropriate to determine whether the current left knee 
condition is linked to the inservice symptoms/findings.  A 
medical opinion is needed in order to clarify the etiology of 
the veteran's current left knee disorder.  The Board does not 
currently have sufficient evidence upon which to base a 
decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
physical examination.  The claims file 
and a copy of this remand are to be made 
available to the examiner for review 
prior to the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder, including the 
service medical records and the report of 
the 1994 VA examination.  

The examiner should perform all necessary 
tests in order to determine the nature, 
etiology, and extent of any current left 
knee disorder.  All ranges of motion 
should be reported in degrees, and the 
extent of any limitation of function 
and/or pain with motion should be 
addressed.  The examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that any current 
left knee disorder is related to any 
disease or injury during service, 
including the complaints of left knee 
pain and findings of crepitus.  The 
complete medical rationale for any 
opinion is to be included in the report.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a left knee condition, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

